DETAILED ACTION
The present Office Action is in response to Applicant Arguments/Remarks and amended claims filed on 08/24/2022. Claim 1 has been amended. Claim 5 has been cancelled. Claims 8-11 have been previously withdrawn. Claims 1-4 and 6-7 remain pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent applications No.KR10-2018-0029490 filed on 03/14/2018 as well as KR10-2018-0057109 filed on 05/18/2018.

Response to Amendments and Arguments
Applicant’s amendment and remarks have been fully considered, with the Examiner’s response set forth below.
In view of the amendments, rejections of claims 1-4 and 6-7, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.
 Applicant’s arguments with respect to claim(s) 1 are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for details.

Claim Objections
Claims 1 is objected to because of the following informalities:
The limitation recited in claim 1, “wherein the WORM disk mode is able to be set for the entire disk drive, or separately set for each back folder in the disk drive or for each subfolder in the basic folder” appears to miss a comma after the second “or” (i.e. “or for each subfolder in the basic folder”). Furthermore, “in the basic folder” appears to have insufficient antecedent basis. 
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “allows the corresponding file to be created within a preset change valid time range from time of the file creation request if no identical file exists”. It is unclear when the time of change valid time range actually starts, the issuing of a file creation request or the receiving of a file creation request. For examination purpose, the Examiner has interpreted the change valid time range starts from receiving of the file creation request.
Claim 1 recites “allows the corresponding file to be created within a preset change valid time range from time of the file creation request if no identical file exists” while claim 3 recites “the network file server checks whether a file requested to change the file exists, checks whether the change valid time has elapsed if the corresponding file exists”. It is unclear if there is one change valid time range that is specifically defined for creating a file or the same change valid time range is defined and used for other change requests as well. If only one change valid time range is defined (at time of a file creation request) and can be used by all types of change requests associated with the created file, then “preset change valid time range” recited in claim 1 can last longer than the entire lifetime of a file, which makes WORM disk mode the same as the general disk mode (i.e. seems to be against the inventive idea of a hybrid WORM disk). Furthermore, claim 1 recites a preset change valid time range of a file creation request starts from the time of a file creation request, which indicates the change valid time range is in dependent of a file creation request, and claim 3 recites “the change valid time” in “checks whether the change valid time has elapsed if the corresponding file exists”, which appears to indicate a different change valid time since it is associated with a file change request. If the change valid time range in claim 1 is different from the change valid time range in claim 3, then the limitation in claim 3 should be “check whether a change valid time has elapsed”.
Claim 4 has similar issue. “the change valid time” in the limitation “when an open request for the corresponding file is received form the NFS client after the change valid time has elapsed” appears to be a different change valid time since it is associated with an open request. If that’s the case, then the limitation should be “after a change valid time has elapsed”.
Claims 2-4 and 6-7 are rejected as dependent claims of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGovern et al. (US 2005/0097260), hereinafter McGovern in view of Yu et al. (US 2011/0082966), hereinafter Yu, and further in view of Hsu et al. (US 2011/0296239), hereinafter Hsu.
Regarding claim 1, McGovern teaches a system for providing a hybrid WORM disk comprising: 
a network file server (McGovern, Fig.1, see file server 112); and 
a network file server (NFS) client installed in a user terminal or a service server (McGovern, Fig.1, see NFS client 172) and communication-connected with the network file server which is remotely positioned (McGovern, [0041], The filer 112 is linked to a network 118 that can comprise a local or wide area network, such as the well-known Internet; [0048), 
wherein the network file server has a mode setting function which allows a disk drive (McGovern, [0041], The file server or “filer” 112 manages one or more volumes 115 and 116, comprising arrays of disks 160), which is mounted in the form of a network drive in the user terminal or the service server (McGovern, [0085], the client adds a network share for the WORM volume … this volume can be named “drive W.” This drive then appears in the list of shared drives shown to the client; [0088], in step 602 the WORM volume is mounted using conventional volume-mounting procedures) to operate in any one of a general disk mode in which creating, reading, modifying, deleting, are possible (McGovern, [0049], Volume 0 (115) is a regular storage volume with full read and write access), and a Write Once Read Many (WORM) disk mode in which only creating and reading are possible (McGovern, [0049], Volume 0 (115) is a regular storage volume with full read and write access while Volume 1 (116) is a write-once-read-many (WORM) volume in which selected files cannot be modified, erased or otherwise deleted once they are committed to storage; [0111]), 
wherein the WORM disk mode is able to be set for the entire disk drive, or separately set for each basic folder in the disk drive (McGovern, [0049], Volume 1 (116) is a write-once-read-many (WORM) volume; [0008], Disk storage is typically implemented as one or more storage “volumes” that comprise physical storage disks, defining an overall logical arrangement of storage space; Note – a volume is construed as a basic folder in the file server 112) or for each subfolder in the basic folder,
wherein while the disk drive operates in the WORM disk mode, when a file creation request is received within disk storage operating as the WORM disk mode from the NFS client, the network file server checks whether a file with an identical filename exists and allows the corresponding file to be created within a preset change valid time range from time of the file creation request if no identical file exists.  
McGovern does not teach wherein while the disk drive operates in the WORM disk mode, when a file creation request is received within disk storage operating as the WORM disk mode from the NFS client, the network file server checks whether a file with an identical filename exists and allows the corresponding file to be created within a preset change valid time range from time of the file creation request if no identical file exists, as claimed.
However, McGovern in view of Yu teaches a Write Once Read Many (WORM) disk mode (Yu, [0048], WORM mode) in which only creating and reading are possible (Yu, [0042], the WORM card of this embodiment implements new features to ensure that data can be added to the card but not changed or deleted after being written; [0069]), and 
wherein while the disk drive operates in the WORM disk mode, when a file creation request within disk storage operating as the WORM disk mode is received from the NFS client (Yu, [0049],  write commands issued by the host), the network file server checks whether a file with an identical filename exists and allows the corresponding file to be created within a preset change valid time range from time of the file creation request if no identical file exists (Yu, [0049], the WORM card 60 preferably implements write filters to analyze write commands issued by the host and determine which are legal and should be performed and which are illegal and should be rejected. At a high level, the WORM card 60 allows write operations that are related to adding or creating new files or directories but rejects write operations that change already-written data; [0036], a WORM memory card can be built using … or read/write memory devices, and can be built using standard two-dimensional flash memory or three-dimensional memory.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified McGovern to incorporate teachings of Yu to include a WORM mode for a disk to operate in both a normal read/write mode as well as a WORM mode that allows only reading and creating files/data. A new file is created if the new file is not identical as any of the existing files. A person of ordinary skill in the art would have been motivated to combine the teachings of McGovern with Yu because it improves security of the storage system disclosed in McGovern by preventing accidental or deliberating overwrites, changes, or deletions to existing data (Yu, [0036]).
The combination of McGovern teaches creating a new file when it’s determined that the new file will not cause the associated storage system to have identical files. Nevertheless, the combination of McGoven does not explicitly teach allowing the corresponding file to be created within a preset change valid time range from time of the file creation request, as claimed.
However, the combination of McGoven in view of Hsu teaches the network file server checks whether a file with an identical filename exists and allows the corresponding file to be created within a preset change valid time range from time of the file creation request (Hsu, [0037],The server receives the request in step 500, checks its file records for the earlier file creation request, and, if the file creation request is confirmed, forwards the request to the storage system at step 530. If the file is not yet available at step 540, the storage system returns a “no file” (error) response in step 550. The server then idles for a programmed wait time in step 560 and then tests, in step 510, whether an elapsed time since the time that a request was made to create the file in the storage system (e.g. the file record time stamp) exceeds a pre-determined time-out value (e.g. 1 sec.) … If the time-out value has been exceeded by the elapsed time, the server returns an error response to the client in step 520; Fig. 7) if no identical file exists (Yu, [0049]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of McGoven to incorporate teachings of the combination of McGoven to set a time limit for the storage system to allow a new file to be created from the time of the corresponding file creation request being received. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of McGovern with Hsu because it improves efficiency and performance of the storage system disclosed in the combination of McGovern by providing a quick response to indicate whether an access request was successful (Hsu, [0039], [0040])

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of McGovern, Yu, and Hsu as applied to claim 1 above, and further in view of Gladwin et al. (US 2014/0372607), hereinafter Gladwin.
Regarding claim 2, the combination of McGovern teaches all the features with respect to claim 1 as outlined above. The combination of McGovern does not explicitly teach the system for providing the hybrid WORM disk of claim 1, wherein while the disk drive operates in the WORM disk mode, when the file creation request is received from the NFS client, the network file server checks whether an identical file exists based on a file creation requester identifier (ID), a file path, and a file name included in the file creation request, and allows the creation of the corresponding file within the change valid time range based on a first file creation request time of the corresponding file when the identical file exists, as claimed.
However, the combination of McGovern in view of Gladwin teaches the system for providing the hybrid WORM disk of claim 1, wherein while the disk drive operates in the WORM disk mode (McGovern, [0049], Volume 0 (115) is a regular storage volume with full read and write access while Volume 1 (116) is a write-once-read-many (WORM) volume in which selected files cannot be modified, erased or otherwise deleted once they are committed to storage), when the file creation request is received from the NFS client (Yu, [0049],  write commands issued by the host), the network file server checks whether an identical file exists based on a file creation requester identifier (ID), a file path, and a file name included in the file creation request (Gladwin, [0124], Such a file access request includes one or more of a requester identifier (ID), a data ID, a file name, a directory file path, a block ID, a performance requirement, an access reliability requirement, and an access type), and allows the creation of the corresponding file within the change valid time range based on a first file creation request time of the corresponding file when the identical file exists (Hsu, [0037],The server receives the request in step 500, checks its file records for the earlier file creation request, and, if the file creation request is confirmed, forwards the request to the storage system at step 530. If the file is not yet available at step 540, the storage system returns a “no file” (error) response in step 550. The server then idles for a programmed wait time in step 560 and then tests, in step 510, whether an elapsed time since the time that a request was made to create the file in the storage system (e.g. the file record time stamp) exceeds a pre-determined time-out value (e.g. 1 sec.) … If the time-out value has been exceeded by the elapsed time, the server returns an error response to the client in step 520; Fig. 7)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of McGovern to incorporate teachings of Gladwin to include a file creation requester identifier, a file path, and a file name in a file creation request. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of McGovern with Gladwin because it improves efficiency of the storage system disclosed in the combination of Gladwin by providing information on a target location where the file is created (Gladwin, [0124], [0125]).    

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of McGovern, Yu, and Hsu as applied to claim 1 above, and further in view of Sonoda et al. (US2005/0257000), hereinafter Sonoda.
Regarding claim 3, the combination of McGovern teaches all the features with respect to claim 1 as outlined above. The combination of McGovern further teaches the system for providing the hybrid WORM disk of claim 1, wherein while the disk drive operates in the WORM disk mode, when any one file change request among writing, modifying, deleting, moving, and name changing of the file is received from the NFS client, the network file server checks whether a file requested to change the file exists, checks whether the change valid time has elapsed if the corresponding file exists, allows the change according to the file change request if the change valid time has not elapsed, and rejects the change according to the file change request to the NFS client if the change valid time has elapsed (McGovern, [0013], any attempt to modify the file attributes, write to the file, or delete the file, by clients, administrators or other entities is rejected and a request denied message is returned to the attempting party; [0078]; [0085], Once the WORM file is saved or copied onto the appropriate WORM volume, the user is allowed to enter a relevant retention period (step 505). ).  
The combination of McGovern does not explicitly teach allows the change according to the file change request if the change valid time has not elapsed, as claimed.
However, the combination of McGovern in view of Sonoda teaches allows the change according to the file change request if the change valid time has not elapsed (Sonoda, [0107], if it is found that the set time period (one year) has expired, the file is turned into a WORM file. The subsequent processing is as described above; Note – the file can be changed before the set time expires).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of McGovern to incorporate teachings of Sonoda to allow a file to be changed within a period of time before it becomes immutable (WORM file). A person of ordinary skill in the art would have been motivated to combine the teachings of McGovern with Sonoda because it improves flexibility of the system disclosed in the combination of McGovern by allowing a file to be modified within a period of time before the file is deemed immutable.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of McGovern, Yu, and Hsu as applied to claim 1 above, and further in view of Bangalore et al. (US 2006/0136507), hereinafter Bangalore.
Regarding claim 4, the combination of McGovern teaches all the features with respect to claim 1 as outlined above. The combination of McGovern does not explicitly teach the system for providing the hybrid WORM disk of claim 1, wherein while the disk drive operates in the WORM disk mode, when an open request for the corresponding file is received from the NFS client after the change valid time has elapsed, the network file server provides the open-requested file only as read-only, as claimed.
However, the combination of McGovern in view of Bangalore teaches the system for providing the hybrid WORM disk of claim 1, wherein while the disk drive operates in the WORM disk mode, when an open request for the corresponding file is received from the NFS client after the change valid time has elapsed, the network file server provides the open-requested file only as read-only (Bangalore, [0036]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of McGovern to incorporate teachings of Bangalore to implement an open file request on  a read-only file. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of McGovern with Bangalore by protecting files after it is written to a memory storage (Bangalore, [0036]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of McGovern, Yu, Hsu as applied to claim 1 above, and further in view of Zimran et al. (US 2007/0179990), hereinafter Zimran.
Regarding claim 6, the combination of McGovern teaches all the features with respect to claim 1 as outlined above. The combination of McGovern does not explicitly teach the system for providing the hybrid WORM disk of claim 1, wherein the change valid time is able to be set independently for each type or attribute of the corresponding file or for each type or attribute of an application program of creating the corresponding file, as claimed.
However, the combination of McGovern in view of Zimran teaches the system for providing the hybrid WORM disk of claim 1, wherein the change valid time is able to be set independently for each type or attribute of the corresponding file or for each type or attribute of an application program of creating the corresponding file (Zimran, [0026], The data processing system in FIG. 1 includes a policy engine server 29 that decides when a file in the primary network file server should become offline. The policy engine server 29 is activated at scheduled times, or it may respond to events generated by specific file type, size, owner, or a need for free storage capacity in the primary network file server; [0088], The primary network file server writes the file to the non-FLR secondary file server via HTTP and the non-FLR secondary file server sets the retention period (as outline above) and the primary network file server sets the file offline.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of McGovern to incorporate teachings of Zimran to determine the time to move a file to a secondary file server based on file type so the offline file is retained for a period of time as a WORM file. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of McGovern with Zimran because it improves efficiency of the system disclosed in the combination of McGovern by providing flexibility for setting retention period for files stored in the storage system (Zimran, [0052])

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of McGovern, Yu, and Hsu as applied to claim 1 above, and further in view of Hull et al. (US 2010/0095082), hereinafter Hull.
Regarding claim 7, the combination of McGovern teaches all the features with respect to claim 1 as outlined above. The combination of McGovern does not explicitly teach the system for providing the hybrid WORM disk of claim 1, wherein while the disk drive operates in the WORM disk mode, when a process which is not registered in advance in the user terminal or the service server is detected, the network file server blocks the disk drive mounted in the form of a network drive or prohibits the reading of files in the disk drive, as claimed.
However, the combination of McGovern in view of Hull teaches the system for providing the hybrid WORM disk of claim 1, wherein while the disk drive operates in the WORM disk mode, when a process which is not registered in advance in the user terminal or the service server is detected, the network file server blocks the disk drive mounted in the form of a network drive or prohibits the reading of files in the disk drive (Claim 9, determining when the process is a registered process; denying the file system request to proceed when the file system request comes from an unregistered process).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of McGovern to incorporate teachings of Hull to deny unregistered process. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of McGovern with Hull because it improves efficiency and security of the storage system disclosed in the combination of McGovern by allowing trusted process to examine and utilize entire volume’s storage space (Hull, [0030]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136